[Cite as State ex rel. Crenshaw v. King, 2021-Ohio-4433.]


                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

THE STATE EX REL., MARIAH S.
CRENSHAW,                                              :

                 Relator,                              :
                                                              No. 111093
                 v.                                    :

BRANDON KING MAYOR OF THE
CITY OF EAST CLEVELAND,                                :

                 Respondent.                           :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: COMPLAINT DISMISSED
                 DATED: December 14, 2021


                                           Writ of Mandamus
                                           Order No. 551115


                                            Appearances:

                 Mariah S. Crenshaw, pro se.


MARY J. BOYLE, A.J.:

                   Relator, Mariah S. Crenshaw, requests a writ of mandamus and

injunctive relief directing respondent, Brandon King, mayor of East Cleveland, to

refrain from wrongfully destroying public records. She also seeks a monetary award

for forfeiture, spoliation, and statutory damages in the amount of $100,000, and
costs in this action for the past wrongful destruction of records. We sua sponte

dismiss the action pursuant to Civ.R. 12(B)(1) and 12(B)(6).

I. Background

               On December 9, 2021, Crenshaw filed the complaint where she

alleged that King and his administration destroyed public records in violation of R.C.

149.39 and 149.381. She alleged that King has failed to establish or properly

maintain a records commission and has violated laws governing the preservation

and destruction of public records. She further alleged that King has failed to

adequately document records that have been destroyed, failed to obtain certificates

of disposal of public records, and failed to comply with provisions that require notice

to the Ohio History Connection before records are destroyed.

               The complaint asked for four forms of relief, apart from a separate

claim for costs in this action:

      1. Relator seeks an immediate injunction to cease the removal,
      transference, and destruction of public records within the custody of
      the City of East Cleveland,

      2. Relator seeks the City of East Cleveland be sanctioned for violating
      the laws governing the establishment of a City Records Commission,
      failure to obtain proper certificates of disposal from such a
      commission, failure to inform the Western Historical Society and State
      Auditor of intent to destroy and the actual destruction of public
      records,

      3. Relator seeks forfeiture, spoliation, and statutory damages for the
      destruction of public records in access [sic] of One Hundred Thousand
      Dollars ($100,000.00) for an unknown and unspecified amount of
      records improperly removed, transferred, and destroyed by King’s
      administration,
      4. Relator seeks this Court to immediately instruct the Respondent to
      cease removing and destroying public records and to provide this Court
      with a complete list of records destroyed since the absence of a Records
      Commission * * *.

II. Subject-Matter Jurisdiction

               Civ.R. 12(B)(1) provides for the dismissal of a complaint for “lack of

jurisdiction over the subject matter.” The issue of subject-matter jurisdiction

involves “a court’s power to hear and decide a case on the merits and does not relate

to the rights of the parties.” Vedder v. Warrensville Hts., 8th Dist. Cuyahoga No.

81005, 2002-Ohio-5567, ¶ 14, citing Jones v. Suster, 84 Ohio St.3d 70, 75, 701

N.E.2d 1002 (1998). A lack of subject-matter jurisdiction can be raised at any time,

because “jurisdiction is a condition precedent to the court’s ability to hear the case.

If a court acts without jurisdiction, then any proclamation by that court is void.”

Suster at 75, citing Patton v. Diemer, 35 Ohio St.3d 68, 518 N.E.2d 941 (1988).

Dismissal for lack of subject-matter jurisdiction requires a court to determine

whether any cause of action has been raised in the complaint that the court may hear

and decide. State ex rel. Bush v. Spurlock, 42 Ohio St.3d 77, 80, 537 N.E.2d 641

(1989).

               Crenshaw’s complaint claims violations of certain provisions relating

to a governmental office or official’s duties relating to the retention and destruction

of public records. Specifically, she points to R.C. 149.39 and 149.381. These

provisions, along with others, govern the retention, preservation, and destruction of

public records.   R.C. 149.39 creates a records commission in each municipal
corporation comprised of the chief executive or his or her appointee, the chief fiscal

officer, the chief legal officer, and a citizen appointed by the chief executive. The

statute goes on to give the commission powers to employ certain persons, sets forth

how often the commission must meet, and requires the commission to comply with

R.C. 149.381 when disposing of records. R.C. 149.381 provides the manner in which

a records commission may dispose of records. The statute, among other things,

requires notice to the Ohio History Connection so that this body may select and

preserve any records that it considers to be of continuing historical value.

               The statutory scheme also provides a remedy for the wrongful

destruction or threatened destruction of public records. R.C. 143.351(A) states,

      All records are the property of the public office concerned and shall not
      be removed, destroyed, mutilated, transferred, or otherwise damaged
      or disposed of, in whole or in part, except as provided by law or under
      the rules adopted by the records commissions provided for under
      sections 149.38 to 149.42 of the Revised Code or under the records
      programs established by the boards of trustees of state-supported
      institutions of higher education under section 149.33 of the Revised
      Code.

The statute goes on to set forth an exclusive private right of action in the appropriate

common pleas court:

      Any person who is aggrieved by the removal, destruction, mutilation,
      or transfer of, or by other damage to or disposition of a record in
      violation of division (A) of this section, or by threat of such removal,
      destruction, mutilation, transfer, or other damage to or disposition of
      such a record, may commence either or both of the following in the
      court of common pleas of the county in which division (A) of this
      section allegedly was violated or is threatened to be violated:
      (1) A civil action for injunctive relief to compel compliance with
      division (A) of this section, and to obtain an award of the reasonable
      attorney’s fees incurred by the person in the civil action;

      (2) A civil action to recover a forfeiture in the amount of one thousand
      dollars for each violation, but not to exceed a cumulative total of ten
      thousand dollars, regardless of the number of violations, and to obtain
      an award of the reasonable attorney’s fees incurred by the person in the
      civil action not to exceed the forfeiture amount recovered.

(Emphasis added.) R.C. 149.351(B).

              This statute provides for all the forms of relief that Crenshaw is

seeking in this court.1 A claim based on the allegedly improper destruction or

threatened destruction of public records and seeking the statutorily authorized

remedy of injunctive relief and forfeiture may only be brought in a common pleas

court. See Patriot Water Treatment, LLC v. Ohio Dept. of Natural Resources, 10th

Dist. Franklin No. 13AP-370, 2013-Ohio-5398, ¶ 34.

              The General Assembly has determined the exclusive remedy for the

failure to comply with R.C. 149.351 and the provisions specified in the first section

of that statute is to file a civil action in the appropriate common pleas court.

Crenshaw’s claims that King has violated R.C. 149.39 and 149.381 and failed to

properly dispose of public records clearly fall within the remedy provided by R.C.

149.351. Therefore, this court lacks subject-matter jurisdiction over these claims.




      1 In her second claim for relief, Crenshaw does not specify what “sanctions” she seeks

or what sanctions this court has authority to impose. Her fourth claim for relief is
essentially seeking duplicative injunctive relief.
               In her complaint, Crenshaw relies on R.C. 149.43, in part, for her right

to bring this action in this court. This statute provides for relief in mandamus filed

with this court for anyone aggrieved by a public office or official’s failure to promptly

prepare and make available a public record. R.C. 149.43(C)(1)(b). Crenshaw does

not allege in her complaint that she has requested any records from King and that

King has failed to provide those records. Therefore, R.C. 149.43 does not provide a

means of asserting the action in this court.

               Crenshaw also relies on our grant of authority in Article IV, Section 3

of the Ohio Constitution to hear original actions in mandamus. However, what her

complaint actually seeks is an injunction and monetary damages. This court,

generally, does not have jurisdiction to grant injunctive relief. State ex rel. Pressley

v. Indus. Comm., 11 Ohio St.2d 141, 150, 228 N.E.2d 631 (1967), citing State ex rel.

Stine v. McCaw, 136 Ohio St. 41, 44, 23 N.E.2d 631 (1939). In Pressley, the Supreme

Court of Ohio held,

      Where a petition filed in the Supreme Court or in the Court of Appeals
      is in the form of a proceeding in mandamus but the substance of the
      allegations makes it manifest that the real object of the relator is for an
      injunction, such a petition does not state a cause of action in
      mandamus and since neither the Supreme Court nor the Court of
      Appeals has original jurisdiction in injunction the action must be
      dismissed for want of jurisdiction.

Id. at paragraph four of the syllabus.

               Crenshaw’s complaint specifically seeks an injunction to prohibit the

future allegedly improper disposition of public records and for the type of damages

set forth in R.C. 149.351 for the past destruction of records, including unspecified
sanctions for the same conduct. These are claims for which the General Assembly

has provided a specific remedy. “‘Where the General Assembly by statute creates a

new right and at the same time prescribes remedies or penalties for its violation, the

courts may not intervene and create an additional remedy.’” State ex rel. Ohio

Democratic Party v. Blackwell, 111 Ohio St.3d 246, 2006-Ohio-5202, 855 N.E.2d

1188, ¶ 37, quoting Fletcher v. Coney Island, Inc., 165 Ohio St. 150, 155, 134 N.E.2d

371 (1956).

              Therefore, Crenshaw’s complaint is sua sponte dismissed because we

lack subject-matter jurisdiction.

III. Failure to State a Claim

              Even if Crenshaw’s complaint presented a justiciable claim, it would

still be subject to sua sponte dismissal pursuant to Civ.R. 12(B)(6).

              A court may dismiss a complaint on its own initiative under this rule

when the complaint is frivolous or when it is apparent that the relator obviously

cannot prevail based on the facts alleged. Lundeen v. Turner, 164 Ohio St.3d 159,

2021-Ohio-1533, 172 N.E.3d 150, ¶ 11, quoting State ex rel. Kerr v. Pollex, 159 Ohio

St.3d 317, 2020-Ohio-411, 150 N.E.3d 907, ¶ 5, quoting State ex rel. Scott v.

Cleveland, 112 Ohio St.3d 324, 2006-Ohio-6573, 859 N.E.2d 923, ¶ 14.

              In order for Crenshaw to succeed in mandamus, she is required to

show by clear and convincing evidence that she has a clear legal right to the

requested relief, that respondent has a clear legal duty to provide the requested

relief, and that she has no other adequate remedy at law. State ex rel. Evans v.
Tieman, 157 Ohio St.3d 99, 2019-Ohio-2411, 131 N.E.3d 930, ¶ 11, citing State ex rel.

Waters v. Spaeth, 131 Ohio St.3d 55, 2012-Ohio-69, 960 N.E.2d 452, ¶ 6, 13. Where

one has an adequate remedy at law, a complaint is subject to dismissal. Lundeen at

¶ 15. To constitute an adequate remedy, “[t]he alternative must be complete,

beneficial, and speedy.” State ex rel. Doe v. Gallia Cty. Common Pleas Court, 153

Ohio St.3d 623, 2018-Ohio-2168, 109 N.E.3d 1222, ¶ 12, citing State ex rel. Ullmann

v. Hayes, 103 Ohio St.3d 405, 2004-Ohio-5469, 816 N.E.2d 245, ¶ 8.

              In a public records mandamus action brought pursuant to R.C.

149.43, whether a relator has an adequate remedy at law is not at issue because the

statute provides that a mandamus action is an appropriate remedy. State ex rel.

CNN, Inc. v. Bellbrook-Sugarcreek Local Schools, 163 Ohio St.3d 314, 2020-Ohio-

5149, 170 N.E.3d 748, ¶ 7, citing State ex rel. Cincinnati Enquirer v. Pike Cty. Gen.

Health Dist., 154 Ohio St.3d 297, 2018-Ohio-3721, 114 N.E.3d 152, ¶ 12. But here,

Crenshaw is not alleging a violation of R.C. 149.43. The complaint contains no

allegation that she requested records and records were not provided. Therefore, her

complaint is not founded on R.C. 149.43, and she must demonstrate a lack of other

adequate remedies in order to prevail.

              As explained above, the General Assembly has provided a private

right of action in a common pleas court of competent jurisdiction to litigate the

improper destruction or threatened destruction of public records, including the

failure to follow the procedures for disposal set forth in R.C. 149.38 through 149.42.

R.C. 149.351(A)-(B). An action commenced pursuant to R.C. 149.351(B) offers the
relief Crenshaw seeks in this action. A civil action in the common pleas court seeking

preliminary injunctive relief and monetary damages constitutes timely, beneficial,

and complete relief in this case. The common pleas court has authority to issue an

injunction, order the preservation of records, force compliance with mandatory

statutory provisions, and punish the past improper destruction of records as set

forth in the statute.

               Accordingly, Crenshaw’s complaint is dismissed. Costs to relator.

The clerk is directed to serve on the parties notice of this judgment and its date of

entry upon the journal. Civ.R. 58(B).



________________________________
MARY J. BOYLE, ADMINISTRATIVE JUDGE

SEAN C. GALLAGHER, J., and
FRANK D. CELEBREZZE, JR., J., CONCUR